Citation Nr: 1301086	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.  

2.  Entitlement to service connection for irritable bowel syndrome.  

3.  Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to April 1980.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2010, the Board denied service connection for the three claims now on appeal.  The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court vacated the December 2010 Board decision and remanded the matters to the Board for development consistent with the parties' July 2011 Joint Motion for Remand (Joint Motion).  The Board parenthetically observes that in the December 2010 Board decision a claim seeking service connection for bilateral hearing loss was denied.  This issue was not appealed to the Court by the Veteran.

The Board thereafter remanded the claims in October 2011 so that additional development of the evidence could be accomplished.

In its October 2011 remand, the Board noted in the INTRODUCTION section that a claim concerning entitlement to service connection for hepatic steatosis had been raised by the record, but that the matter had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Unfortunately, this matter has yet to be addressed by the AOJ.  Therefore, the issue of entitlement to service connection for hepatic steatosis is AGAIN referred to the AOJ for appropriate action.

As set forth in more detail below, a remand is again unfortunately necessary with respect to the issues presently before the Board on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 

REMAND

As noted above, the Board most recently remanded the Veteran's claims seeking service connection for gastroenteritis, irritable bowel syndrome, and pancreatitis in October 2011.  At that time the Board noted that the Veteran's service treatment records showed that the Veteran was seen with gastroenteritis in June 1977.  There were no further treatments or complaint related to gastroenteritis during the remaining years of the Veteran's period of active duty, and the abdomen and viscera examination was normal at separation from service.  The Board further pointed out that recent VA outpatient treatment records included references to a past medical history of gastritis, but no current diagnosis of gastroenteritis.  The service treatment records, added the Board, did not show treatment or diagnosis of irritable bowel syndrome or pancreatitis.  VA treatment records dated from 2007 to 2009, however, include diagnoses of irritable bowel syndrome and pancreatitis. 

The Board in October 2011 acknowledged the Veteran's claim that he experienced gastroenteritis during service and had continued to have gastrointestinal problems since service.  The Veteran was noted to be competent to assert continuity of symptomatology and also to describe the symptoms he had experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Board determined in October 2011 that a VA examination should be conducted to clarify the current nature and likely etiology of any gastroenteritis, irritable bowel syndrome, and/or pancreatitis that the Veteran may have.  38 C.F.R. § 3.159(c)(4) (2012).

The examination afforded the Veteran pursuant to the instructions set out in the Board's October 2011 remand is shown to have taken place later in October 2011.  Review of the Disability Benefits Questionnaire ("DBQ") examination report shows that the examining physician assistant noted the Veteran's report that he was treated by private physicians for his complaints and he reported recent testing, the results of which were not available to this examiner for review, but apparently a request for the release of that information was being made that day.  The examiner further observed that the Veteran's service treatment records included a diagnosis of gastroenteritis, and that irritable bowel syndrome and pancreatitis were both diagnosed after the Veteran was discharged from active service.  The examiner also noted that the Veteran's current gastrointestinal complaints were similar to the symptoms he presented with in service.  The examiner added that the irritable bowel syndrome and pancreatitis were "NOT AS LIKELY RELATED TO MILITARY HISTORY OF GASTROENTERITIS; BUT CAN BE ATTRIBUTED TO MDD [major depressive disorder] AND ETOH [alcohol] ABUSE, WHICH DO NOT APPEAR TO BE THE RESULT OF ACTIVE SERVICE OR ANY INCIDENT THEREIN, BUT CAN BE ATTRIBUTED TO HIS ABOVE REPORTED FAMILY ISSUES."  

While the VA examiner in October 2011 provided diagnoses of gastroenteritis, irritable bowel syndrome, and pancreatitis, she failed to provide an etiology opinion concerning the claimed gastroenteritis disorder.  Also, she opined that the irritable bowel syndrome and pancreatitis were "not likely" related to the Veteran's gastroenteritis, but could be attributed to the Veteran's major depressive disorder and alcohol abuse.  Such an opinion was not requested pursuant to the Board's October 2011 remand instructions.  The examiner seemed to add that neither the major depressive disorder (which, the Board observes, is service connected) nor alcohol abuse appeared to be the result of active service or any incident therein, but could be attributed to family issues (i.e., being divorced, estranged from his daughter, and having had two sons die tragically in a house fire).  These supplied opinions are clearly not responsive to the opinion requested as part of the Board's October 2011 remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  "Where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

It does not appear that the private treatment records referred to by the October 2011 examiner were ever requested.  

In August 2012, the AMC sought to obtain an addendum medical opinion.  The AMC noted that while during the October 2011 VA examination the examiner observed that irritable bowel syndrome and pancreatitis were diagnosed after the Veteran's service, and that they were "not likely" related to the Veteran's gastroenteritis, but could be attributed to the Veteran's major depressive disorder and alcohol abuse.  The AMC also noted that the Veteran was service connected for major depressive disorder.  As such, the AMC requested that the examiner review "his" examination findings and opine as to "whether it is at least as likely as not that the irritable bowel syndrome and pancreatitis can be attributed solely to either the service connected condition of MDD (major depressive disorder) or the non service connected alcohol abuse."

Review of the addendum report, dated in September 2012, and completed by a VA physician, and not the VA physician assistant who conducted the October 2011 examination, shows that the physician reviewed the service treatment records and determined that the gastroenteritis treated in service was an acute rather than chronic condition and no gastritis was diagnosed in service.  The physician checked the box which stated:  "The claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected disorder."  As rationale for this supplied opinion, the physician commented that the "pancreatitis is most likely due solely to alcohol abuse, and not to IBS (irritable bowel syndrome)."  He added that, after citing to medical treatise material, commented that "Thus it is apparent that the IBS cannot be attributed solely to MDD or alcohol abuse."  

The examiner, also as part of the September 2012 addendum report, found that the "gastritis is unrelated to the in-service complaint of gastroenteritis."  This opinion was not accompanied by rationale.  

The supplied opinion, regarding the claim seeking service connection for pancreatitis, is inadequate.  While the physician in September 2012 opined that the pancreatitis was most likely to due alcohol abuse, he, inexplicably, added that it was also not related to the Veteran's irritable bowel syndrome.  This response was not sufficiently responsive to the AMC's instructions.  

Regarding the claim seeking service connection for irritable bowel syndrome, while acknowledging that the physician in September 2012 opined that the irritable bowel syndrome could not be attributed "solely" to the Veteran's major depressive disorder or alcohol abuse, the fact remains that an etiological opinion concerning a relationship between the claimed irritable bowel syndrome and the Veteran's active service or whether the service-connected major depressive disorder aggravated the irritable bowel syndrome is not of record.  

Also, concerning the claimed gastroenteritis, for which the Veteran is also attempting to be service connected, while the VA physician in September 2012 opined that gastritis was unrelated to the in-service complaint of gastroenteritis, this opinion was not supported by any accompanying rationale.  

For informational purposes, service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, additional addendum medical opinions -- and possible a new examination -- need be sought before the Board can adjudicate these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide names and addresses of all medical care providers who treated his for his gastrointestinal complaints since 2009.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, the claims file must be made available to and reviewed by the VA physician assistant who conducted the October 2011 VA DBQ examination.  If she is not available, the Veteran's claims file must be made available to and reviewed by another appropriate medical professional.

Based on the review of the record, the examiner should answer the following questions:

(a)  Is it at least as likely as not that any currently identified gastroenteritis, irritable bowel syndrome, and/or pancreatitis is the result of active service or any incident therein, or, in the alternative, had its onset in service?  

(b)  Is it at least as likely as not that any diagnosed gastroenteritis, irritable bowel syndrome, and/or pancreatitis is caused by the Veteran's service-connected major depression disorder?

(c)  Is it at least as likely as not that any diagnosed gastroenteritis, irritable bowel syndrome, and/or pancreatitis is aggravated by the Veteran's service-connected major depression disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of gastroenteritis, irritable bowel syndrome, and/or pancreatitis present (i.e., a baseline) before the onset of the aggravation. 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

In providing the opinions, the examiner should consider the Veteran's treatment for gastroenteritis in service and his complaints of gastrointestinal problems since service.  

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

4.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's service connection claims.  If the benefit sought on appeal remains in any respect denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

